[Cite as State v. Hudson, 2020-Ohio-3972.]

                                COURT OF APPEALS OF OHIO

                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA

STATE OF OHIO,                                     :

                      Plaintiff-Appellee,          :
                                                            Nos. 108841 and 109011
                      v.                           :

DERRICK DEMETRIUS HUDSON,                          :

                      Defendant-Appellant. :


                                 JOURNAL ENTRY AND OPINION

                      JUDGMENT: AFFIRMED
                      RELEASED AND JOURNALIZED: August 6, 2020


           Criminal Appeal from the Cuyahoga County Court of Common Pleas
            Case Nos. CR-18-631112-A, CR-19-639316-A, and CR-19-639341-A


                                             Appearances:

              Michael C. O’Malley, Cuyahoga County Prosecuting Attorney,
              and Timothy R. Troup, Assistant Prosecuting Attorney, for
              appellee.

              Christopher R. Fortunato, for appellant.


MICHELLE J. SHEEHAN, J.:

                 Appellant Derrick D. Hudson appeals from a judgment of the

Cuyahoga County Court of Common Pleas that sentenced him to a total of 27 months

in prison in three separate cases. On appeal, Hudson argues the trial court erred in
imposing consecutive terms in two of the three cases. Having reviewed the record

and applicable law, we find no merit to the appeal and affirm the trial court’s

judgment.

Procedural History and Substantive Facts

              On July 2, 2019, Hudson was sentenced on three separate cases after

entering a guilty plea in all three cases. In Cuyahoga C.P. No. CR-18-631112-A, he

pleaded guilty to an offense of attempted carrying a concealed weapon, a fifth-degree

felony; in Cuyahoga C.P. No. CR-19-639316-A, drug possession, a fifth-degree

felony; and in Cuyahoga C.P. No. CR-19-639341-A, carrying a concealed weapon, a

fourth-degree felony.

              At the sentencing hearing, the trial court noted Hudson submitted

five letters for mitigation and a certificate showing he completed a concealed carry

class. Hudson’s counsel described him as a respectful and delightful young man and

he carried a gun to protect himself because he had been previously robbed at

gunpoint. Counsel also explained that the drug Hudson illegally possessed was

Percocet that belonged to his grandmother and he used it for his dental issues.

Counsel pointed out in addition that Hudson had completed one year of college and

was working with the mentally challenged for the past two years.

              The prosecutor, however, portrayed Hudson differently, emphasizing

that Hudson was scheduled for trial for the first firearm case, CR-631112, in 2018,

but failed to appear on the day of trial and, while that case was pending, committed

additional offenses (CR-639316 and CR-639341). The prosecutor alleged that the
document provided by Hudson to verify his employment with Open Hands of Caring

Penn Foundation was fraudulent; the telephone number for a purported supervisor

turned out to be the number of an acquaintance of Hudson. The prosecutor also

alleged that Hudson had referred to himself as a “Young Thug.”

              The trial court sentenced Hudson to 11 months in prison in

CR-631112, the first firearm case; 11 months in prison in CR-639316, the drug

possession case; and 16 months in prison in CR-639341, the second gun offense.

The court ordered him to serve the prison terms for the two firearm cases

consecutively. The sentencing entry in CR-631112 and CR-639341 stated the court’s

findings for the consecutive terms imposed in these two cases:

      [C]onsecutive service is necessary to protect the public from future
      crime or to punish defendant; that the consecutive sentences are not
      disproportionate to the seriousness of defendant’s conduct and to the
      danger defendant poses to the public; and that, the defendant
      committed one or more of the multiple offenses while the defendant
      was awaiting trial or sentencing or was under community control or
      was under post-release control for a prior offense, or defendant’s
      history of criminal conduct demonstrates that consecutive sentences
      are necessary to protect the public from future crime by defendant.

              On appeal, Hudson raises one assignment of error for our review:

      The trial court erred when it ordered two of the appellant’s sentences
      served consecutively in violation of R.C. 2929.14.

              Hudson argues that, in light of his lack of any prior felony conviction

before these three cases, the trial court erred in imposing consecutive sentences

without giving reasons why consecutive sentences were necessary to protect the

public from future crimes or to punish him, or why the sentences were not
disproportionate to the seriousness of his conduct and the danger he would pose to

the public.

Analysis

               R.C. 2929.14(C)(4) provides that the trial court must find that

(1) consecutive sentences are necessary to protect the public from future crime or to

punish the offender, (2) such sentences would not be disproportionate to the

seriousness of the conduct and to the danger the offender poses to the public, and

(3) one of the following applies:

      (a) The offender committed one or more of the multiple offenses while
      the offender was awaiting trial or sentencing, was under a sanction
      imposed pursuant to section 2929.16, 2929.17, or 2929.18 of the
      Revised Code, or was under postrelease control for a prior offense.

      (b) At least two of the multiple offenses were committed as part of one
      or more courses of conduct, and the harm caused by two or more of
      the multiple offenses so committed was so great or unusual that no
      single prison term for any of the offenses committed as part of any of
      the courses of conduct adequately reflects the seriousness of the
      offender’s conduct.

      (c) The offender’s history of criminal conduct demonstrates that
      consecutive sentences are necessary to protect the public from future
      crime by the offender.

               Before imposing consecutive sentences, a trial court must make the

findings mandated by R.C. 2929.14(C)(4) and incorporate those findings in the

sentencing entry. State v. Bonnell, 140 Ohio St.3d 209, 2014-Ohio-3177, 16 N.E.3d

659, ¶ 37; State v. Rapier, 8th Dist. Cuyahoga No. 108583, 2020-Ohio-1611, ¶ 7. The

failure to make the findings renders the imposition of consecutive sentences
contrary to law.      State v. Gohagan, 8th Dist. Cuyahoga No. 107948,

2019-Ohio-4070, ¶ 29.

              Here, before imposing consecutive prison terms for the two firearm

cases (CR-631112 and CR-639341), the court made the findings as follows:

      Case Number 631112 is going to be consecutive to Case Number
      639341 because I believe it is necessary to protect the public from
      future crime and that it is not disproportionate to [the defendant’s]
      conduct, already having a trial date on a weapons case [the defendant]
      absconded from and then to have another weapons case come down.
      It’s not disproportionate. Your learned nothing from your first arrest.

      Of course you committed one or more * * * of these offenses while you
      were awaiting trial, or while we were waiting for you to show up for
      trial, and you had already been indicted and had pre-trials already
      before the case of 639316 which the date of that offense was October
      of 2018. Of course by your testimony you weren’t even showing up for
      pre-trials and we didn’t know that.
      Therefore, the history of these three cases and your absconding from
      court all demonstrate that consecutive sentences are necessary in this
      case.

              As reflected in the transcript, therefore, the trial court complied with

the statutory requirement and made the requisite findings necessary for consecutive

sentences pursuant to R.C. 2929.14(C). For the last finding, the court noted that

Hudson committed the first firearm offense on July 25, 2018, and he was arraigned

in that case on September 20, 2018. Less than a month later, while out on bond for

the firearm offense, he committed the drug offense on October 16, 2018. On

November 28, 2018, the day scheduled for the firearm case, he failed to appear for

trial and the court issued a capias. While the warrant was outstanding for his arrest

in the firearm case, he committed the second firearm offense on April 21, 2019.
               Although the trial court did not provide specific reasons for the first

two findings, in making the consecutive sentence findings, a trial court is not

required “to give reasons supporting its decision to impose consecutive sentences.”

Bonnell, 140 Ohio St.3d 209, 2014-Ohio-3177, 16 N.E.3d 659, at ¶ 27. Rather, “as

long as the reviewing court can discern that the trial court engaged in the correct

analysis and can determine that the record contains evidence to support the

findings, consecutive sentences should be upheld.” Id. at ¶ 29. Here, the trial court

emphasized the egregious nature of Hudson’s conduct in disregarding the trial date

scheduled in the first firearm case and, while a warrant was issued for his arrest in

the case, committed another firearm offense. Our review of the transcript shows the

trial court engaged in the requisite consecutive-sentence analysis and the record

contains evidence to support the findings made by the court, and the trial court

properly incorporated its findings in its sentencing entries. Consequently, Hudson’s

sentence is not contrary to law.

               Judgment affirmed.

      It is ordered that appellee recover of appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution. The defendant’s

conviction having been affirmed, any bail pending is terminated. Case remanded

to the trial court for execution of sentence.
      A certified copy of this entry shall constitute the mandate pursuant to Rule

27 of the Rules of Appellate Procedure.



____________________________
MICHELLE J. SHEEHAN, JUDGE

EILEEN T. GALLAGHER, A.J., and
EILEEN A. GALLAGHER, J., CONCUR